          Case 1:20-cv-07311-LAK Document 13 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
E. JEAN CARROLL,

                                Plaintiff,


                -against-                                                           20-cv-7311 (LAK)


DONALD J. TRUMP in his personal capacity,

                     Defendant.
------------------------------------------x


                                               ORDER


LEWIS A. KAPLAN, District Judge.

               On September 8, 2020, the United States of America (1) purported to remove this
action from the Supreme Court of the State of New York pursuant to the Westfall Act, and (2) filed
a motion to substitute itself for Donald J. Trump in his personal capacity as the defendant.

                When a defendant removes an action from a state court, the defendant is obliged to
attach to the notice of removal that the defendant must file in the federal court “a copy of all process,
pleadings, and orders served upon such defendant or defendants in such action.” 28 U.S.C. §
1446(a). The United States’ notice of removal attached as exhibits papers from the state court but
omitted all exhibits to those papers while promising that it would lodge the entire state court record
separately. Notice of removal [Dkt. 1, ¶ 6 & n. 1]

              Today the United States filed a notice of the lodging of the entire state court record
as of the time of removal. [Dkt. 12] Attached to that notice are 820 pages that comprise 12
attachments. These are described as follows:

                Attachment      Description
                      1         Process, Pleadings, and Orders Part 1           114 pages       5.7 mb
                      2         Process, Pleadings, and Orders Part 2           159 pages       7.3 mb
                      3         Process, Pleadings, and Orders Part 3           7 pages         2.6 mb
                      4         Process, Pleadings, and Orders Part 4           6 pages         9.3 mb
                      5         Process, Pleadings, and Orders Part 5           13 pages        6.0 mb
                      6         Process, Pleadings, and Orders Part 6           149 pages       6.4 mb
                      7         Process, Pleadings, and Orders Part 7           38 pages        6.0 mb
                      8         Process, Pleadings, and Orders Part 8           35 pages        7.9 mb
Case 1:20-cv-07311-LAK Document 13 Filed 09/15/20 Page 2 of 2
